Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/23/21.  Claim 1 is amended.  Claims 1-21 are pending.
The previous 103 rejection is withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromley ( 2016/0081976) in view of Huang (2014/0456420).
For claims 1,21, Bromley discloses an edible composition comprising water-soluble vitamin E, non-polar ingredients and additional ingredients.  The additional ingredients includes bioactive ingredient such as a drug, vitamin or nutraceutical.  The composition include other ingredients such as pH adjuster such as citric acid, flavoring,sweeteners, carbonates, bicarbonate, antioxidant etc...  Non-polar ingredients includes drugs, hormones, vitamin, nutrients and other lipophilic compounds.  Additive includes anything that one can add to a food, beverage or other human consumable to enhance one or more of its nutritional, pharmaceutical, dietary , health, nutraceutical, health benefit, etc..  The amount of water soluble vitamin E derivative is from 1-95% inclusive.  The vitamin E derivative includes vitamin E TPGS.  The composition is includes in capsules, tablets and soft gel.  The non-polar ingredients includes cannabinoids.  The capsules contains a non-aqueous pre-gel concentrate within a shell or coating.  The capsular material includes sugar and flavoring.  The capsules contains vitamin TPGS.
For claim 3, the capsule contains terpenes.
For claims 11-12, the composition contains pH adjuster such as citric acid.
For claim 17, the terpene is d-limonene.

( see paragraphs 0011,0012,0014,0024,0024,0033,0034,0035,0039,0040,0041,0043,0074,0206,0209,0728-0732,0745-0748)
Bromley does not disclose an effervescent core comprising an acid and a base as in claim 1, specific first and second cannabinoid as in claims 2,5, first and second terpene as in claim 4, the specific sugar as in claims 6-8, the ratio as in claim 9, the amount as in claim 10, the base and ratio as in claims 14-15, the cannabinoids as in claim 16  and the amount as in claim 20
Huang discloses micro-particles for extending satiety and controlling blood glucose.  The particles can be in the form of tablet and can be supplemented with citric acid, malic acid and sodium bicarbonate to make an effervescent tablet.  ( see paragraph 0040)
Bromley discloses ingredients such as acid and bicarbonate can be added to the composition but does not specifically discloses an effervescent core.  As shown in Huang, the combination of citric acid and bicarbonate produces an effervescent tablet. It would have been obvious to use acid and base as taught in Huang in the Bromley core material  in the production of form a capsule when desiring to obtain a fizzle effect to give a different delivery sensation when the product is consumed.  It would have been within the skill of one in the art to determine the ratio of citric acid and bicarbonate to obtain a balance ratio for reaction.  Such parameter can readily be determined by one skilled in the art.   It would have been obvious to use any known acid and ascorbic acid is well known.  Bromley discloses the coating can contain sugar and flavoring.  Bromley also discloses sweeteners such as sucrose, fructose, 
lactose etc.. can be used in the composition.  Thus, it would have been readily apparent to one skilled in the art to use such sugar in the coating.  It would have been obvious to use any particular ratio of sucrose and fructose depending on the intensity and flavoring desired.  It would have been obvious to vary the amount of sugar depending on the sweetness intensity desired in the capsule.  Applicant has . 
Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. 
Applicant’s argument directed at the De Vries reference is not addressed because it is no longer used in the rejection.  With respect to the Bromley reference, applicant argues the amount in paragraph 0011 is the percentage of dimer form.  There is no teaching whatsoever in this paragraph regarding the amount of vitamin E TPGS in the compositions.  This argument is not persuasive.  The amount of dimer of Vitamin E is in the composition; thus, it is indicative of the amount of Vitamin E in the composition.  Furthermore, if both the dimer and monomer are taken together, then the amount of vitamin E still falls within the range claimed.  Applicant’s attention is also directed to paragraph 0034 where Bromley discloses “ the amount of the water soluble vitamin E derivative is 1-95% inclusive”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 31, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793